DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 September 2020 has been entered.

Claim Interpretation

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for covering in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Product and Method of forming a Product
It is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time since the method claims are merely “providing” the product and do not have any positive manipulative steps; therefore, no restriction is required.  These are improper method claims and therefore will be treated as product claims. However, if subsequent amendments to the claims result in diverging subject matter and require separate searches between the claimed inventions, the examiner reserves the right to restrict at that time.
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Allowable Subject Matter

Claims 1-5, 13-16 and 19-20 appear to define over the available prior art and are allowed.
The following is an examiner’s statement of reasons for allowance: the feature “wherein said opening is configured for receiving a variety of differently sized pull-tabs, pull-tab having a thickness of at least 0.0600 inches; wherein said opening is configured to receive said pull-tab of said beverage can in said opened condition when said cover is slid onto said top of said beverage can, and said opening having a flexibility configured to receive said pull-tab of said beverage can; wherein said opening further has a brevity configured to retain said pull- tab with sufficient grip so as to effectively prevent movement of said cover from said beverage can; and wherein said raised lip is configured for positive grip of said circular disc when sliding said cover on and off said beverage can, and said opening is manipulated by squeezing opposing sides of said raised lip to aid in the receiving and removing of said pull-tab of said beverage can” does not appear to be found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735       

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735